Citation Nr: 1337589	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, characterized as degenerative joint disease of both feet and claw toes of the left foot, to include as being secondary to a back disorder.

(Entitlement to service connection for a back disorder with neuropathy is addressed in a separate Board action.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeal (Board) from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2009; a transcript of that hearing is associated with the claims file.

The record reflects that the Board remanded this claim in August 2009 and in May 2012 for the purpose of obtaining additional medical evidence and to ensure that the Veteran's accredited representative, Paralyzed Veterans of America, Inc., was provided with certain appellate documents that were not previously provided to the representative.  

Also, in 2009 and 2012, the Veteran's claim of entitlement to service connection for a back disorder was remanded for further development in separate Board remands.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board would note that the Veteran has filed a claim for entitlement to service connection for a bilateral foot disability and a back disorder with neuropathy.  With respect to the bilateral foot disability, the Veteran has been represented by Paralyzed Veterans Americans, Inc., and for the back disability claim, the Veteran has been represented by a private attorney, Daniel G. Krasnegor. 

In the May 2013 remand, the Board noted that the matter on appeal, bilateral foot disorder claim, is inextricably intertwined with his claim for entitlement to service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As noted in the Introduction, in a separate decision, the Board has again remanded the Veteran's claim for entitlement to service connection for a back disorder for further development.  Therefore, the Board instructed that consideration of the merits of the Veteran's claim for service connection for a bilateral foot disorder should be deferred pending the readjudication of his back claim.  

Accordingly, the case is REMANDED for the following action:

After readjudication of the Veteran's claim for entitlement to service connection for a back disorder with radiculopathy is complete and any other development as may be indicated, the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include as secondary to a back disorder, should be readjudicated based on the entirety of the evidence, to include the evidence received after the May 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


